Atkinson, J.
1. The act to amend and supplement the prohibition laws of this State (Acts Ex. Sess. 1917, p. 7), which, among other provisions, made it “unlawful for any corporation, firm, person or individual to receive from any common carrier, corporation, fii-m, person or individual, or to have, control, or possess, in this State, any of said enumerated liquors,” was not superseded and in effect repealed by the eighteenth amendment to the constitution of the United States and the Volstead act (Act Cong. Oct. 28, 1919, c. 85, 41 Stat. 305). Neville v. State, 152 Ga. 205 (108 S. E. 802).
2. The request to review and overrule Smith v. State, 150 Ga. 755 (105 S. E. 364), and the former decisions of this court there cited, is denied.
3. In view of the rulings above announced, it was not error to overrule a general demurrer to the indictment charging the defendant with the unlawful possession of intoxicating liquors in a given county of the State, nor to strike a plea seeking to set up want of jurisdiction in the State court to try the defendant for the offense charged.
4. The evidence authorized the verdict, and the trial judge did not err in refusing to grant a new trial. .

Judgment ajvrmed.


All the Justices concur.